Case 6:18-cv-00061-EKD-JCH Document 519 Filed 12/04/20 Page 1 of 4 Pageid#: 11966



                                                                                    12/4/2020
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                   LYNCHBURG DIVISION

  CRYSTAL VL RIVERS,                               )
                                                   )
         Plaintiff,                                )
                                                   )
  v.                                               )       Civil Action No. 6:18-cv-00061
                                                   )
  GARY M. BOWMAN, et al.,                          )       By: Elizabeth K. Dillon
                                                   )           United States District Judge
         Defendants.                               )

                                   MEMORANDUM OPINION

         On November 12, 2020, the court issued an order directing pro se plaintiff Crystal VL

  Rivers to show cause why she should not be enjoined from filing any motions or pleadings pending

  the resolution of all currently-pending motions in this case. (Dkt. No. 498.) Rivers responded to

  the order to show cause on November 18. (Dkt. No. 504.) For the reasons stated below, Rivers

  will be enjoined from further filings pursuant to the court’s authority under the All Writs Act. See

  Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 817 (4th Cir. 2004).

                                         I. BACKGROUND

         As the court explained in the order to show cause, this case “has been difficult to manage,

  largely because of Rivers’ continuous filing of ‘repetitive, prolix, and overlapping motions.’

  More than half of currently pending motions were filed by Rivers, and the court has previously

  addressed and resolved more than sixty of Rivers’ motions. Rivers’ litigiousness has diverted

  judicial resources, impeding the court’s ability to resolve pending motions and move this case

  forward.” (Dkt. No. 498 at 1 (internal citation omitted).) In the short time since the court issued

  its order to show cause, Rivers has filed several more motions and pleadings in support thereof.

  (See Dkt. Nos. 502 (Motion to Compel), 507 (Aff. for Entry of Default), 508 (Motion for Entry of
Case 6:18-cv-00061-EKD-JCH Document 519 Filed 12/04/20 Page 2 of 4 Pageid#: 11967




  Default and Default Judgment), 510 (Notice of Appeal), 512 (Motion for Summary Judgment),

  and 513 (Brief in Support of Motion for Summary Judgment).) This does not include briefs

  related to previously-filed motions or the currently-pending R&R issued on November 10. (See

  Dkt. Nos. 501 (Reply in Opposition), 503 (Response in Opposition), and 507 (Objections to

  R&R).)

                                             II. ANALYSIS

          As the court also stated, it is “not powerless in the face of such conduct.” (Dkt. No. 498 at

  1.) The All Writs Act, 28 U.S.C. § 1651, “grants federal courts the authority to limit access to the

  courts by vexatious and repetitive litigants.” Cromer, 390 F.3d at 817. A pre-filing injunction is

  a “drastic remedy” which must not be used except in “exigent circumstances, such as a litigant’s

  continuous abuse of the judicial process.” Id. at 817–18.

          To determine whether a pre-filing injunction is warranted, courts consider the following

  factors: (1) the party’s history of litigation, in particular whether she has filed vexatious, harassing,

  or duplicative lawsuits; (2) whether the party had a good faith basis for pursuing the litigation, or

  simply intended to harass; (3) the extent of the burden on the courts and other parties resulting

  from the party’s filings; and (4) the adequacy of alternative sanctions. Id. at 818. Where a

  prefiling injunction is substantively warranted, it must be “narrowly tailored to fit the particular

  circumstances presented.” Id.

  A. History of Litigation

          The court has commented on Rivers’ litigiousness on various occasions. In this sprawling

  lawsuit, Rivers has sued more than one hundred defendants, including individuals, banks, state and

  local governmental entities, and the United States. Just over half have been dismissed through

  motion practice.



                                                     2
Case 6:18-cv-00061-EKD-JCH Document 519 Filed 12/04/20 Page 3 of 4 Pageid#: 11968




         Eighty-six motions are currently pending, fifty-two of which were filed by Ms. Rivers. In

  additiona to the pending motions, CM/ECF shows that the court has already resolved one hundred

  ninety total motions in this case. Magistrate Judge Hoppe recently issued a mammoth

  sixty-six-page R&R, addressing several of the pending motions. (Dkt. No. 497.) Instead of

  taking a pause and allowing the court to address the R&R and the objections thereto, Rivers has

  demonstrated her intent to further complicate this matter by continuing to file motions both after

  the issuance of this R&R and after the court issued an order to show cause alerting Rivers to its

  concerns about excessive litigation activity.

         In short, it is patently clear that Rivers has overrun this case with motion practice, and she

  will continue on this path absent court intervention to stop her.

  B. Basis for Litigation

         In response to the court’s order to show cause, Rivers states that she has never knowingly

  or intentionally filed a frivolous or vexatious pleading, intended to divert judicial resources, or

  tried to impede the court’s ability to resolve pending cases and to move the case forward. The

  court does not doubt the sincerity of Rivers’ convictions. Yet Rivers’ subjective belief in the

  cause of her lawsuit does not distract from the objective reality. Filing a lawsuit against more

  than one hundred people, then deluging the court with multiplicitous pleadings, illustrates that

  Rivers is acting in bad faith.

  C. Burden on Courts and Other Parties

         The court has outlined the burden on the court, based on the number of litigants, claims,

  and repetitive motions. Rivers’ suit has required “all-consuming” attention from the court.

  (Dkt. No. 477 at 6.) Defendants have also been burdened in attempting to decipher and respond to

  this perplexing lawsuit.



                                                    3
Case 6:18-cv-00061-EKD-JCH Document 519 Filed 12/04/20 Page 4 of 4 Pageid#: 11969




  D. Alternative Sanctions

         Rivers’ persistence in litigating every possible issue in this case demonstrates to the court

  that there is no alternative sanction that would relieve the enormous burden Rivers has imposed on

  this court and opposing counsel She must be enjoined, even if temporarily, from further filings.

  E. Scope of Injunction

         Mindful of Rivers’ rights to due process and access to courts, that Rivers’ excessive filing

  behavior has been limited to this lawsuit, and that she is proceeding pro se, the court finds that a

  general prefiling injunction would not be “narrowly tailored to fit the specific circumstances at

  issue.” Cromer, 390 F.3d at 818 (advising particular caution with pro se litigants). Accordingly,

  the prefiling injunction will be limited to Rivers’ ability to file future pleadings, motions, or any

  other papers (however labeled) in this lawsuit. She will be allowed to file responses to

  defendants’ motions, replies to responses in opposition to motions she has already filed, and as

  allowed by orders of this court.

                                          III. CONCLUSION

         Pursuant to the foregoing, the court will enjoin Rivers from filing any further pleadings,

  motions, or any other papers (however labeled) in this matter, except as allowed in the order, until

  further order of this court. The court will also dismiss without prejudice the motions filed by

  Rivers subsequent to the court’s order to show cause: Dkt. Nos. 502, 508, and 512. The court will

  issue an appropriate order.

         Entered: December 4, 2020.



                                                         /s/ Elizabeth K. Dillon
                                                         Elizabeth K. Dillon
                                                         United States District Judge



                                                    4
